PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/655,253
Filing Date: 20 Jul 2017
Appellant(s): ZAMBETTI et al.



__________________
Randy Omid (Reg. No. 67,439)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/05/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims.
Claims 1, 12, 14, 16-17, 28, 30, 42, 44, 46, 48, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Nagiyama et al. (US 2007/0226646 A1; hereinafter as Nagiyama) in view of Kempinski et al. (US 2015/0149956 A1; hereinafter as Kempinski).

Claims 2, 18, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nagiyama and Kempinski as rejected in claim 1 above further in view of Patten et al. (US 2012/0304113 A1; hereinafter as Patten).

Claims 6-7, 22-23, 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Nagiyama and Kempinski as rejected in claim 1 above further in view of Bull et al. (2009/0064031; hereinafter as Bull).

Claims 10, 26, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Nagiyama and Kempinski as rejected in claim 1 further in view of Ledbetter et al. (US 2003/0025673 A1; hereinafter as Ledbetter).

Claims 46-51 are rejected under 35 U.S.C. 103 as being unpatentable over Nagiyama and Kempinski as rejected in claim 1 further in view of Shiraishi et al. (US 6661438 B1; hereinafter as Shiraishi).

(2) Response to Argument
Beginning on page 7 of Appellant’s brief filed on 01/05/2022 (hereinafter referred as Brief), the Appellant argues specific issues, which are accordingly addressed below.  

Group A: The rejection of independent claims 1, and 16-17 and dependent claims 12, 14, 28, 30, 42, and 44 under 35 U.S.C. §103 (Brief: page 11). 
	C(a)(i). Nagiyama fails to disclose or suggest determining whether a speed of the rotation of the rotatable input mechanism exceeds a threshold value (see Brief pages 12-13).
		
In response, the examiner respectfully disagrees and submits that the limitation is rejected based on the combined teaching of Nagiyama and Kempinski.  Solely relying on a single reference and disregarding the combined teaching of all the references is not proper when the rejections are based on combinations of references.  This opinion is found in In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Nagiyama teaches a rotatable input mechanism (e.g., see Fig. 2 and ¶¶ 0025-0026, 0149; rotatable input mechanism {i.e., device 20}).  Nagiyama further discloses in paragraphs 0025-0026, which are copied down for clarity:
[0025] In still yet another aspect of the present invention, the screen display apparatus includes a rotary input device that senses a rotation direction and a rotation speed, and a screen controller that performs the scroll process for scrolling the content of the screen based on the rotation direction and the rotation speed and performs the zoom process for changing the zoom rate of the content of the screen based on the scroll time and the scroll speed of scrolling in the same scroll direction. (emphasis added)
[0026] In this manner, the scrolling controlled by the rotary input device is also enabled to have the automatic zoom rate change capability according to the scroll direction and the scroll speed. In this case, the rotary input device may be, for 
As highlighted above, Nagiyama discloses in response to receiving the user input that rotates the rotatable input mechanism, determining a speed of the rotation of the rotatable input mechanism a speed of the rotation of the rotatable input mechanism exceeds a value that is above zero value.
Kempinski is additional relied upon for teaching the limitations of determining whether a speed of an input (or input mechanism) exceeds a threshold value (see ¶¶ 0013; adjusting a zoom includes verifying that a speed of the detected change falls within a predetermine range; ¶ 0114, 0116; when the rate of change is less than a speed threshold).  Kempinski further discloses in accordance with a determination that the speed of the input mechanism exceeds the threshold value, updating a zoom of the object based on a second value that is different from the first zoom value (see ¶¶ 0011-0013; adjusting the zoom includes adjusting the zoom as indicated by the determined speed; adjusting the zoom includes verifying that a magnitude or speed of the detected change falls within a predetermined range) and that in accordance with a determination that the speed of the gesture of input mechanism does not exceed the threshold value, maintaining display of the object in accordance at the first zoom value (see ¶¶ 0114-0116; when a rate of change is less than a speed threshold, the change may be ignored. When the change is ignored, no zoom control is applied to the displayed image. For example, a detected movement whose distance or speed is less than the corresponding threshold value, hereinafter the ignore threshold, may represent natural, involuntary, or unconscious movement of the user or of the mobile device).
Nagiyama discloses using the speed of a rotary input device to control the zoom operation of the display apparatus (Nagiyama: see ¶¶ 0025-0026).  Kempinski discloses using the speed threshold of an input mechanism (Kempinski: i.e., hand gesture, see ¶ 0007) to see 0009, 0072).  Therefore, the combined teaching of Nagiyama and Kempinski would teach the disputed feature “determining whether a speed of the rotation of the rotatable input mechanism exceeds a threshold value” because it would have been obvious to one of ordinary skill in the art having the teachings of Nagiyama and Kempinski in front of them before the effective filing date of the claimed invention to have modified the user interface as disclosed by Nagiyama to include the speed-based ignore threshold feature as disclosed by Kempinski to provide a display apparatus that can perform a zoom function using the rotatable input device as claimed.  One would be motivated to make such a combination to allow the user to interact with computing device without having to worry about unintentional command; therefore, increase efficiency (Kempinski: see ¶¶ 0116).  

C(a)(ii). Kempinski fails to disclose or suggest determining whether a speed of the rotation of the rotatable input mechanism exceeds a threshold value (see Brief pages 12-13).
		
Similar to the response provided in section C(a)(i), the examiner respectfully disagrees and submits that the limitation is rejected based on the combined teaching of Nagiyama and Kempinski.  In this case, Nagiyama is relied upon for teaching a rotatable input mechanism (Nagiyama: e.g., see Fig. 2 and ¶¶ 0025-0026, 0149; rotatable input mechanism {i.e., device 20}) and based on the rotation of the rotatable input mechanism, controlling the zoom value of the displayed object (Nagiyama: see ¶¶ 0025-0026; the screen display apparatus includes a rotary input device that senses a rotation direction and a rotation speed, and a screen controller that performs the scroll process for scrolling the content of the screen based on the rotation direction and the rotation speed and performs the zoom process for changing the zoom rate of the content of the screen based on the scroll time and the scroll speed of scrolling in the same scroll direction).  Additionally, Kempinski is relied upon for teaching the determination that the speed of the input gesture (~mechanism) exceeds a threshold value, updating a zoom value of the displayed object (Kempinski: see ¶¶ 0011-0013; adjusting the zoom includes adjusting the zoom as indicated by the determined speed; adjusting the zoom includes verifying that a magnitude or speed of the detected change falls within a predetermined range.  See ¶¶ 0114-0116; when a rate of change is less than a speed threshold, the change may be ignored. When the change is ignored, no zoom control is applied to the displayed image. For example, a detected movement whose distance or speed is less than the corresponding threshold value, hereinafter the ignore threshold, may represent natural, involuntary, or unconscious movement of the user or of the mobile device).
For at least these reasons, the examiner concludes that the combined teaching of Nagiyama and Kempinski teaches the disputed feature.

C(a)(iii). The Office improperly states that Kempinski suggests using a rotatable input mechanism in place of the camera based system (see Brief pages 13-14).
		
The examiner respectfully disagrees and directs the Appellants to the fact the arguments do not show why the combined teachings of the references do not teach or cannot be combined to show the suggested elements as that would have been suggested to the ordinary person of skill in the art.  In this case, Nagiyama is relied upon for teaching a rotatable input mechanism (Nagiyama: e.g., see Fig. 2 and ¶¶ 0025-0026, 0149; rotatable input mechanism {i.e., device 20}).  In addition, Kempinski does disclose in paragraphs 0008-0009 that:
[0008] Embodiments of the invention may include a system having an imaging device to acquire a series of images of a body part; a control to operate a function of an electronic device; and a processor to track a motion of the imaged body part in the acquired images, identify the tracked motion as associated with a gesture, and when the control is contacted or toggled, to operate the electronic function that as associated with the identified gesture. In some embodiments, the implementation of a tracking of a gesture may be enabled when the input device is contacted, and the gesture-controlled function may be executed when the gesture is detected. The release, disenabling or deactivating event may include an absence of a user action when the user action is expected. 
[0009] In some embodiments, input devices may include one or more of a pushbutton, foot pedal, toggle switch, slide, wheel, dial, knob, joystick, trackball, mouse, touch screen, key, microphone, pressure sensor, thermal sensor, and optical.
C(b). The Office has failed to provide a valid rationale to combine Kempinski and Nagiyama, as proposed, to disclose or suggest determining whether a speed of the rotation of the rotatable input mechanism exceeds a threshold value as recited in claim 1 (see Brief pages 14-15).

The examiner respectfully disagrees.  The examiner has provided (See the rejection of claim 1 in the Final Rejection) actual teachings in the prior art and has provided sufficient motivation for modifying Nagiyama with the teachings of Kimpinski.  Particularly, the examiner has shown that Nagiyama discloses: 
a rotatable input mechanism (See Fig. 2 and ¶¶ 0025-0026, 0149; rotatable input mechanism {i.e., device 20});
displaying, on the display, an object, at a first zoom value (see Fig. 8 and ¶ 0091; displayed map of the USA); 
receiving user input that rotates the rotatable input mechanism, wherein the user input represent rotation of the rotatable input mechanism (see ¶¶ 0025-0026; the screen display apparatus includes a rotary input device that senses a rotation direction and a rotation speed); 
in response to receiving the user input that rotates the rotatable input mechanism, determining whether a speed of the rotation of the rotatable input mechanism exceeds a threshold value (see ¶¶ 0025-0026; the screen display apparatus includes a rotary input device that senses a rotation direction and a rotation speed {i.e., rotation speed that exceeds a zero value}); 
see ¶¶ 0025-0026; the screen display apparatus includes a rotary input device that senses a rotation direction and a rotation speed, and a screen controller that performs the scroll process for scrolling the content of the screen based on the rotation direction and the rotation speed and performs the zoom process for changing the zoom rate of the content of the screen based on the scroll time and the scroll speed of scrolling in the same scroll direction).
Kempinski is then relied upon for the disclosure of determining whether a speed of an input (or input mechanism) exceeds a threshold value (see ¶¶ 0013; adjusting a zoom includes verifying that a speed of the detected change falls within a predetermine range; ¶ 0114, 0116; when the rate of change is less than a speed threshold).  Kempinski further discloses in accordance with a determination that the speed of the input mechanism exceeds the threshold value, updating a zoom of the object based on a second value that is different from the first zoom value (see ¶¶ 0011-0013; adjusting the zoom includes adjusting the zoom as indicated by the determined speed; adjusting the zoom includes verifying that a magnitude or speed of the detected change falls within a predetermined range) and that in accordance with a determination that the speed of the gesture of input mechanism does not exceed the threshold value, maintaining display of the object in accordance at the first zoom value (see ¶¶ 0114-0116; when a rate of change is less than a speed threshold, the change may be ignored. When the change is ignored, no zoom control is applied to the displayed image. For example, a detected movement whose distance or speed is less than the corresponding threshold value, hereinafter the ignore threshold, may represent natural, involuntary, or unconscious movement of the user or of the mobile device).
Nagiyama discloses using the speed of a rotary input device to control the zoom operation of the display apparatus (Nagiyama: see ¶¶ 0025-0026).  Kempinski discloses using 
As seen above, the examiner has shown that both teachings are directed to zooming process to manipulate the zoom value of the displayed object and that using the speed threshold value disclosed in Kimpinski would allow the user to interact with computing device without having to worry about unintentional command; therefore, increase efficiency (Kempinski: see ¶¶ 0116).
The examiner also points out that “as long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor” In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992).

C(c). The Office’s proposed combination of Kempinski and Nagiyama does not render claim 1 obvious (see Brief pages 15-16).

In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  As seen above, the examiner has shown that Nagiyama discloses a rotatable input mechanism and using the rotatable input mechanism to manipulate the zoom value of the displayed object (see the rejection of claim 1).  Kempinski is relied upon for teaching determining whether a speed of an input (or input mechanism) exceeds a threshold value (see ¶¶ 0013; adjusting a zoom includes verifying that a speed of the detected change falls within a predetermine range; ¶ 0114, 0116; when the rate of change is less than a speed threshold).  In paragraph 0116 (copied down below for clarity), Kempinski discloses using a speed threshold value in processing zoom operation:
[0116] A speed-based ignore threshold may be expressed in units of speed (e.g., centimeters per second). Alternatively, a speed-based ignore threshold may be expressed as a minimum time during which the detected movement occurs (e.g., one second or another value). A slower speed of the detected movement may indicate a natural movement of the user or of the mobile device. Similarly, a detected movement whose speed exceeds a maximum value may be ignored (e.g., as likely indicating that the mobile device was dropped or jarred).
Nagiyama discloses using the speed of a rotary input device to control the zoom operation of the display apparatus (Nagiyama: see ¶¶ 0025-0026).  Kempinski discloses using the speed threshold of an input mechanism (Kempinski: i.e., hand gesture, see ¶ 0007) to control the zoom operation of the apparatus (Kempinski: see ¶ 0013, 0114).  Kempinski further suggests that input device can include rotatable input mechanisms such as wheel, dial, knob, joystick, trackball (see 0009, 0072).  Therefore, the combined teaching of Nagiyama and 
For at least these reasons, the examiner concludes that the combined teachings of Kempinski and Nagiyama renders claim 1 obvious.

Group B: The rejection of dependent claims 6, 22, and 36 under 35 U.S.C. §103 (Brief: page 17). 
D. There is no motivation to combine Bull with Nagiyama and Kempinski to disclose the features of claim 6 (see Brief pages 17-20).

In response, the examiner respectfully disagrees and notes that the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,  Nagiyama and Kempinski teach the limitations of claim 1 (see Final rejection page 8).  As indicated in the rejection of claim 1, Nagiyama and Kempinski teach the limitation in accordance with a determination that the speed of the user input exceeds the threshold value, performing a Nagiyama: see ¶¶ 0025-0026; the screen display apparatus includes a rotary input device that senses a rotation direction and a rotation speed, and a screen controller that performs the scroll process for scrolling the content of the screen based on the rotation direction and the rotation speed and performs the zoom process for changing the zoom rate of the content of the screen based on the scroll time and the scroll speed of scrolling in the same scroll direction.  Kempinski: see ¶¶ 0114-0116; using the speed threshold value in the zoom operation). 
Bull discloses a determination that the speed of the user input exceeds the threshold value (¶ 0054-0055; the listings 226 may be scrolled upwardly or downwardly one listing at a time when a monitored attribute of a user movement is below a certain threshold (e.g., when the speed of the movement is below a certain threshold velocity) and may be scrolled differently than one listing at a time when the monitored attribute of the user movement is above a certain threshold (e.g., when the speed of the movement is above a certain threshold velocity)). Bull further discloses performing a haptic alert at the electronic device (Bull: see ¶¶ 0078-0083, 0139; in addition to visually enhancing an updated set of listings 226 with a visual enhancer 230 and/or aurally enhancing an updated set of listings 226 with sounds, user interface may enhance itself haptically or tactilely).  
In paragraph 0062, Bull discloses a “quick-scrolling” operation from original listing to new listing by monitoring an attribute of a user movement in the direction of arrow L along track 214 that is above a certain threshold (see 0062).  In paragraphs 0078-0083, Bull teaches that performing a haptic alert at the electronic device in accordance with a determination that the speed of the user input exceeds the threshold value.  Paragraphs 0079-0080 are copied down below for clarity:
[0079] For example, when user interface 222 elementally-scrolls downwardly from an original listing 226c to downwardly consecutive listing 226d, user interface may enhance itself when user interface 222 quick-scrolls downwardly from an original listing 226d to a new listing 226h that is the initial listing in a downwardly consecutive sublist, user interface 222 may enhance itself haptically by transmitting a second haptic signal 252 via output component 250 while also updating the set of listings 226 on output component 220 (e.g., as shown in the update from user interface 222B of FIG. 2B to user interface 222C of FIG. 2C), for example. 
[0080] First haptic signal 251 and second haptic signal 252 may each be a single force or a much more complex motion, such as a steady beat. In one embodiment, first haptic signal 251 may provide a single short vibrating sensation to the user that is indicative of the short scrolling between consecutive listings 226c and 226d, while second haptic signal 252 may provide a longer and more powerful vibrating sensation to the user that is indicative of the quick-scrolling between listings 226d and 226 of different sublists. The same first haptic signal 251 may be transmitted by user interface 222 every time it elementally-scrolls between two listings and the same second haptic signal 252 may be transmitted by user interface 222 every time it quickly-scrolls between two listings. This may help a user to more quickly and more easily realize how he or she is scrolling through the listings. 
	Nagiyama discloses using rotatable input mechanism to scroll and/or zoom the displayed object.  Bull discloses a similar device including an input component that may be rotational input device/mechanism (see Bull ¶¶ 0037, 0051) that is configured to scroll the displayed object (see Bull ¶¶ 0054-0055).  Bull discloses performing a haptic alert at the electronic device in accordance with a determination that the speed of the user input exceeds the threshold value (see 0078-0083, 0139, 0062; haptic alert is provided when the operation is quick scrolling (i.e., the attribute of the input movement is above a threshold value)).  Bull discloses in addition to visual feedback, a haptic alert is provided/performed at the device (Bull: see ¶¶ 0078-0083).  It would have been obvious to one of ordinary skill in the art having the teachings of Nagiyama and Kempinski, and Bull in front of them before the effective filing date  to include the feature of providing haptic alert in response to a particular type of user movement of input component to provide the user interface to the user that may enhance itself haptically (Bull: see ¶¶ 0081).
	For at least these reasons, the examiner concludes that the examiner has provided a valid rationale for the proposed modification.
Appellants further argue that the references and the relevant techniques are not analogous.  In response the examiner respectfully disagrees and notes that it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Nagiyama discloses using rotatable input mechanism to scroll and/or zoom the displayed object.  Bull also discloses a similar device including an input component that may be rotational input device/mechanism (see Bull ¶¶ 0037, 0051) that is configured to scroll the displayed object (see Bull ¶¶ 0054-0055).  Bull discloses performing a haptic alert at the electronic device in accordance with a determination that the speed of the user input exceeds the threshold value (see 0078-0083, 0139, 0062; haptic alert is provided when the operation is quick scrolling (i.e., the attribute of the input movement is above a threshold value)).  Bull discloses in addition to visual feedback, a haptic alert is provided/performed at the device (Bull: see ¶¶ 0078-0083).  Thus, combining Nagiyama, Kempinski, and Bull would meet the claimed limitations of claim 6 for the same reasons provided above with the motivation is to provide the user interface to the user that may enhance itself haptically (Bull: see ¶¶ 0081).

Group C: The rejection of dependent claims 2, 7, 10, 18, 23, 26, 32, 37, 40, and 46-51 under 35 U.S.C. §103 (Brief: page 20). 
E. Appellants appear to rely on the arguments presented in claim 1, 16-17 and concludes that the rejection of the dependent claims 2, 7, 10, 18, 23, 26, 32, 37, 40, and 46-51  must be reversed (see Brief page 20).

In response, examiner respectfully disagrees and incorporates the responses from claim 1, 15-16 herein in section C including C(a)(i)-C(a)(iii), C(b), C(c).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179     

                                                                                                                                                                                                   Conferees:

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.